DETAILED ACTION
Claims 1-20 are allowed.
This office action is responsive to the amendment filed on 10/12/20.  As directed by the amendment: claims 1, 3-5, 8-11, and 13-19 have been amended; no claims have been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a food preparation machine comprising the claimed motor housing having a gearbox, and a seasoning drum with a cylindrical body extending through the motor housing and having a drive ring assembly interface with a magnet which couples to an exterior surface of the motor housing and to a drive ring assembly in the motor housing such that the magnetic coupling cantilevers the drive ring assembly interface to the motor housing as recited in Claim 1.   Furthermore, the Claim 10 includes somewhat similar limitations to those of apparatus Claim 1 except in method form.  Additionally, the prior art does not teach a conveyor assembly comprising the claimed motor housing having a gearbox, a seasoning drum, and a drive ring assembly interface with a plurality of magnets which couple to a drive ring assembly interface  in face-sharing contact with one or more drive rollers of the motor housing in which the plurality of magnets cantilevers the seasoning drum to the motor housing as recited in Claim 13.   
          The closest prior art references of record are Masel et al. (US 2002/0092427) and Hedgecock (US 20140088337).  While Masel does disclose a food preparation device which uses magnets as a portion of its coupling, Masel does not disclose a drive range assembly which is cantilevered to the motor housing.   Additionally, cantilevering the drive ring assembly of Masel to the motor housing would not have been obvious to one of ordinary skill in the art at the time of the invention made as Masel teaches a fryer, into which a drum holding food is submerged, thus there would be no reason for one skilled in the art to 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761